DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0027918).
Regarding claim 1, Kim teaches a semiconductor device in fig. 8, comprising: 
a first pedestal  (382 and 384) extending upwards from a substrate, the first pedestal having source/drain regions (refer to SR/DR as shown in fig. 7D) and a channel region (refer to CHR in fig. 7D) between the source/drain regions (refer to SR/DR as shown in fig. 7D), and the first pedestal (382 and 384) having a variation in concentration of germanium (see par. 84); 
a metal gate (224; see par. 51) stack on the channel region of the first pedestal (refer to CHR); and 
an epitaxy material (refer to 188)  surrounding the source/drain regions of the first pedestal (see figs. 7D and 8).  
Regarding claim 2, Kim teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kim teaches the variation in concentration of germanium of the first pedestal (182 and 184) is greater than 5% (see par. 84)
Regarding claim 3, Kim teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kim teaches the first pedestal (182 and 184) comprises: a first portion (refer to layer 182); a second portion (upper portion of 184); and a third portion (refer to lower portion of 184) interposing the first portion and the second portion vertically, wherein the first portion and the second portion have the variation in concentration of germanium being greater than 5% (see par. 84).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,872,906 in view of Kim (US 2016/0027918). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the pending application claims similar features as claim 11 of US Patent such: a fin protruding above a substrate, the first fin comprising a first germanium-containing layer and a second germanium-containing layer having a germanium atomic percentage of  a second germanium-containing layer lower than a germanium atomic percentage of the first germanium-containing layer; and an epitaxy region wrapping around the first fin. 
US Patent does not mention the fin having source/drain regions, channel region between the source/drain regions, and a metal gate stack on the channel region of the first fin. 
Kim teaches the same field of an endeavor wherein a first fin (382 and 384) extending upwards from a substrate, the first fin having source/drain regions (refer to SR/DR as shown in fig. 7D) and a channel region (refer to CHR in fig. 7D) between the source/drain regions (refer to SR/DR as shown in fig. 7D), and the first fin (382 and 384) having a variation in concentration of germanium (see par. 84); 
a metal gate (224; see par. 51) stack on the channel region of the first fin (refer to CHR). 
Thus, it would have been obvious to have ordinary skills in the art before the invention was made to include the fin having source/drain regions, channel region between the source/drain regions, and a metal gate stack on the channel region of the first fin as taught by Kim in the teaching of US Patent in order to form a fin field effect transistor.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features. Claims 6-11 includes claimed features of claim 5.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “the first silicon germanium fin having a silicon concentration variation greater than a silicon concentration variation of the second silicon germanium fin” in combination of all of the limitations of claim 11. Claims 12-15 include all of the limitations of claim 11.
Regarding claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “wherein the silicon germanium strip has a first facet at a bottom surface of the silicon germanium strip and a second facet at an intermediate region in the silicon germanium strip, and the first facet is non-parallel with the second facet” in combination of all of the limitations of claim 16. Claims 17-20 include all of the limitations of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818